Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second plate configured to rotate relative to the first plate of claim 1 (FIG.5A shows both plate 310 and plate 320 being in a perpendicular position after plate 320 has been rotated but it is unclear how the plate 320 would move “between” the perpendicular and parallel positions without interference from the passenger seat in the process and therefore rotation of the panel is not clearly shown); the pins (plural) of claims 3 and 4; a leg located on the second plate of claim 5; an intermediate leg located on the second plate of claim 5; the legs movable so that an extended height of “either” the first plate or the second plate is adjustable of claim 6 (it appears that the plates are adjustable together and not alone or individually as recited); the one edge of the second plate detached from the rail structure “fastened with a front edge of the roof lining” of claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, lines 8-10, the recitation that the second plate is configured to rotate over the first plate is unclear because FIG.5A shows both plate 310 and plate 320 being in a perpendicular position after plate 320 has been rotated but it is unclear how the plate 320 would move between perpendicular and parallel positions without interference from the passenger seat in the process.
If the passenger seat causes interference in the rotation of plate 320 it is unclear how the plate would be operable to perform the function. 
Claim 1 recites the limitations "one edge” in line 6 and 10. There is insufficient antecedent basis for these limitations in the claim. It is unclear if the “one edge” is meant to refer back to “one edge” on line 4 in each of these instances. 
Claim 2 recites the limitation "both side edges” in line 3. There is insufficient antecedent basis for this limitation in the claim. It is unclear if either of these edges represent the “one edge” previously recited in claim 1. 
Claim 6 recites the legs are movable so that an extended height of “either the first plate or the second plate” is adjustable which is unclear and misleading in that it is apparent from the drawing figures and specification that the plates move together as one when extended downward on the legs and not individually such that the second plate (which is positioned flat against the first plate) moves in unison with the first plate and cannot be individually height adjustable as is apparently being claimed. It is apparent that only the first plate is adjustable and that the second plate rides along on the first plate. Perhaps the claim should be modified to recite that only the first plate is adjustable via the legs. Clarification is requested. 
Claim 11 recites the sleds are attachable to or detachable from the rail structure in a direction of rotation of the second plate which is misleading in that only the sleds connected for use in conjunction with the second plate would apparently be attachable or detachable whiles the sleds of the first plate (which remains in place with respect to the rail structure) would not. It is then misleading to recite that ‘the sleds’ are attachable or detachable when providing the sleds for the first plate to be detachable would destroy the functionality of the invention. Further explanation is requested. 
Claim 12 recites the limitation "one edge” in line 2. There is insufficient antecedent basis for this limitation in the claim. It is unclear what “edge” is being recited. 
Claim 13 recites the limitation "one edge” in line 4. There is insufficient antecedent basis for this limitation in the claim. It is unclear what edge is being recited. 
Claim 15 recites the limitation "one edge” in line 4. There is insufficient antecedent basis for this limitation in the claim. It is unclear what edge is being recited. 

Allowable Subject Matter
Claims 1-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
Applicant’s arguments with respect to claim(s) as amended have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY L GUTMAN whose telephone number is 571.272.6662. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DICKSON can be reached on 571.272.7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either
 Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HILARY L GUTMAN/Primary Examiner, Art Unit 3616